Exhibit 10.2

 

ALCOA INC.

 

STOCK OPTION AWARD CERTIFICATE

 

Alcoa Inc. (the “Company”) has on [DATE] granted to

 

[NAME]

--------------------------------------------------------------------------------

   [EMPLOYEE ID NUMBER]


--------------------------------------------------------------------------------

(Name)

   (EMPLOYEE ID)

 

(“Participant”), the option to purchase [NUMBER] shares of common stock of the
Company at the option grant price of $[        ] per share, based upon the
following terms:

 

1. This stock option is granted under the provisions of the 2004 Alcoa Stock
Incentive Plan, as last amended prior to the date above (the “Plan”), and is
subject to the provisions of the Plan and the applicable Terms and Conditions
for the grant (the “Governing Documents”).

 

2. This stock option grant vests on [DATE or DATES], if the Participant is still
an active employee of the Company or any of its controlled subsidiaries or
affiliates, subject to the further provisions set forth in the Governing
Documents.

 

3. This stock option grant expires [NUMBER] years after the date of the grant,
unless earlier terminated under the terms of the Governing Documents.

 

Issued in Pittsburgh, Pennsylvania on the date set forth above.



--------------------------------------------------------------------------------

ALCOA INC.

 

TERMS AND CONDITIONS FOR STOCK OPTION AWARDS

 

Effective January 1, 2006

 

These terms and conditions are authorized by the Compensation and Benefits
Committee of the Board of Directors. They are deemed to be incorporated into and
form a part of every stock option awarded under the 2004 Alcoa Stock Incentive
Plan, as last amended prior to the grant (the “Plan”) on or after January 1,
2006, unless the Award certificate provides otherwise.

 

Terms that are defined in the Plan have the same meanings in these terms and
conditions, except that Alcoa or Company means Alcoa Inc. or any of its
controlled subsidiaries or affiliates.

 

General Terms and Conditions

 

1. Stock option awards are subject to the terms and conditions set forth in the
Award certificate, the provisions of the Plan and the provisions of these terms
and conditions.

 

2. The grant price per share of a stock option is 100% of the fair market value
per share of Alcoa Inc. common stock (“Stock”) on the date of grant, unless the
Award certificate specifies a higher grant price. The date of grant is the date
selected by the Committee as the date of grant or, if no date is selected, the
date on which the option is awarded.

 

3. Except as provided in the following subsection of this paragraph, “fair
market value” per share of Stock on any given date is the mean of the high and
low trading prices per share of Stock on that date as reported on the New York
Stock Exchange or other stock exchange on which the Stock then principally
trades. If the New York Stock Exchange or such other exchange is not open for
business on the date fair market value is being determined, the mean of the high
and low trading prices as reported for the next preceding day on which that
exchange was open for business will be used.

 

  •   The fair market value per share on the exercise date of an option is the
price at which shares that were or will be issued to the Participant in
connection with the option exercise are sold by the Participant on the exercise
date in the open market. This subsection has no application if the Participant
is not selling shares in the open market on the option exercise date.

 

1



--------------------------------------------------------------------------------

Vesting and Exercisability

 

4. As a condition to exercise of a stock option award, a Participant must remain
an Alcoa employee actively at work until the date the option vests. If an option
vests as to some but not all shares covered by the option, the Participant must
be an active employee on the date the relevant portion of the option vests.
Except as provided in paragraph 5 below, if the Participant’s employment with
Alcoa terminates prior to the vesting date of the option (or relevant option
portion), the option (or relevant option portion) is forfeited and is
automatically canceled.

 

  •   An option vests on the first anniversary of its grant date, unless the
Committee specifies a different vesting period with respect to all or a portion
of the shares subject to the option. The Award certificate evidencing an
original option grant sets forth the vesting provisions that are applicable to
that grant.

 

5. The following are exceptions to the vesting rules:

 

  •   An option held by a Participant who dies while an employee vests
immediately but can be exercised by a legal representative or beneficiary only
in accordance with the original vesting schedule.

 

  •   An option vests and becomes exercisable immediately upon certain Change in
Control events described in the Plan.

 

  •   A Reload Option vests immediately but is not exercisable until at least 6
months after its grant date.

 

  •   An option held by a Participant who retires under a Company, subsidiary or
government retirement plan at least 6 months after the grant date is not
forfeited. Such option vests in accordance with the original vesting schedule of
the grant.

 

6. No option may be exercised after its stated termination date or prior to the
date it vests or, in the case of death or retirement, the date it would have
vested in accordance with its original vesting schedule.

 

2



--------------------------------------------------------------------------------

7. Vested options that were issued under the Plan and are held by Participants
who, at least six months after the grant date, retire under a Company,
subsidiary or government retirement plan in which the Participant is eligible
for immediate payment of a retirement benefit will be exercisable for the
remaining stated terms of the options (after the expiration of any original
vesting schedule periods applicable to such options) or, if the Participant dies
after retiring, 5 years from the date of the Participant’s death, whichever
occurs first.

 

8. Options held by a Participant who dies while in the employ of Alcoa may be
exercised by the Participant’s legal representative or beneficiary beginning
after the expiration of any stated period of vesting applicable to such options
and ending 5 years after the Participant’s death, but not later than the
expiration date of the option.

 

9. Vested, exercisable options held by a Participant whose employment with the
Company terminates (other than as a result of the Participant’s retirement,
death, or as provided in paragraph 10 below) may be exercised only within a
period of 90 days after the date of employment termination, but not later than
the expiration date of the option.

 

10. As determined at the Company CEO’s discretion, if an unvested stock option
award is held by a Participant identified by the Company to be terminated from
employment with the Company or a subsidiary as a result of a divestiture of a
business or a portion of a business of the Company or a subsidiary and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company or a subsidiary of the Company within 90 days of the closing of
the sale, then vested, exercisable options held by such Participant on the date
of the closing may be exercised within a period of two years from the date the
Participant’s employment with the Company or a subsidiary is terminated, but not
later than the expiration date of the option. For purposes of this paragraph,
employment by “the entity acquiring the business” includes employment by a
subsidiary or affiliate of the entity acquiring the business; and “divestiture
of a business” means the sale of assets or stock resulting in the sale of a
going concern. “Divestiture of a business” does not include a plant shut down or
other termination of a business.

 

Option Exercise

 

11. A vested, exercisable option is exercised when a notification of exercise,
signed or delivered by the Participant, is received by the Plan administrator.

 

3



--------------------------------------------------------------------------------

Payment of Exercise Price and Withholding Taxes

 

12. Payment in full of the purchase price of an option is due on the exercise
date. Payment of the option purchase price may be made:

 

  •   in cash (including a “broker-assisted cash exercise” described in the next
paragraph); or

 

  •   by the delivery or presentation to the Company of shares of Stock that
have been owned by the Participant for the Minimum Holding Period (as defined
below) and that have an aggregate fair market value on the date of exercise,
which, together with any cash payment, equals or exceeds the option purchase
price.

 

13. A Participant may elect to pay the cash purchase price of the option through
a “broker-assisted cash exercise,” using a broker reasonably acceptable to the
Company. On or prior to the exercise date, the Participant must deliver to the
Company the Participant’s instruction directing and obligating the broker to
(a) sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the option and (b) remit to the Company a sufficient portion of the
sale proceeds to pay the entire purchase price and any tax withholding resulting
from the exercise. Such proceeds are due not later than the third trading day
after the exercise date.

 

14. Shares of Stock owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the Participant individually or jointly with
another person, and (c) those held in a trust, partnership, limited partnership
or other entity for the benefit of the Participant individually (or for the
benefit of the Participant jointly with another person). Notwithstanding the
foregoing, Shares of Stock owned by a Participant do not include shares held in
any qualified plan, IRA or similar tax deferred arrangement or shares that are
otherwise subject to potential accounting limitations regarding their use in
stock swap transactions. The Company may require verification or proof of
ownership or length of ownership of any shares delivered in payment of the
purchase price of an option.

 

15. The term “Minimum Holding Period” means 6 months or such other period, if
any, as qualifies as the measurement period for “mature shares” under applicable
generally accepted accounting principles. In calculating the number of shares
available for delivery to pay the purchase price of an option, shares acquired
upon exercise of a stock option (including any shares delivered or exchanged to
pay the purchase price thereof or withholding taxes thereon) shall be
disregarded until expiration of the Minimum Holding Period after exercise.

 

16. All taxes required to be withheld under applicable tax laws in connection
with a Participant’s receipt of Stock upon exercise of a stock option must be
paid over by the

 

4



--------------------------------------------------------------------------------

Participant, in cash, immediately upon advice, unless the Participant complies
with the following paragraphs regarding payment using shares of Stock.

 

17. A Participant may satisfy his or her obligation to pay required United
States’ federal, state or local withholding taxes due upon such exercise by
having Alcoa withhold from the shares of Stock to be issued upon the exercise
that number of shares whose fair market value on the exercise date equals the
withholding amount to be paid. Withholding taxes include applicable income
taxes, federal and state unemployment compensation taxes and FICA/FUTA taxes.

 

18. The amount of taxes that may be paid by a Participant using shares of Stock
retained from the option exercise will be determined by applying the minimum
rates required by applicable tax regulations.

 

19. The election to use Stock to satisfy a Participant’s withholding obligation
must be made, in writing, not later than at the time of exercise of the stock
option.

 

Beneficiaries

 

20. Participants will be entitled to designate one or more beneficiaries to
receive all stock option awards that are unexercised at the time of the
Participant’s death. All beneficiary designations will be on a beneficiary
designation form approved for the Plan. Copies of the form are available from
the Plan administrator.

 

21. Beneficiary designations on an approved form will be effective at the time
received by the Plan administrator. A Participant may revoke a beneficiary
designation at any time by written notice to the Plan administrator or by filing
a new designation form. Any designation form previously filed by a Participant
will be automatically revoked and superseded by a later-filed form.

 

22. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

 

23. On the beneficiary designation form, it is recommended that the
Participant’s signature be witnessed by two persons. However, no person named as
a beneficiary on the form should sign as a witness. If the Participant is
married at the time the beneficiary designation form is filed, then, unless the
Participant’s spouse is the sole beneficiary named on the form, it is
recommended that the spouse also sign. The spouse’s signature should be
notarized.

 

24. The failure of any Participant to obtain any recommended signature on the
form will not invalidate the beneficiary designation or prohibit Alcoa from
treating such

 

5



--------------------------------------------------------------------------------

designation as valid and effective. No beneficiary will acquire any beneficial
or other interest in any option award prior to the death of the Participant who
designated such beneficiary.

 

25. Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised options only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled and
required to join in the exercise of the option. Unless otherwise indicated, all
such beneficiaries will have an equal, undivided interest in all such option
awards.

 

26. Should a beneficiary die after the Participant but before the option is
exercised, such beneficiary’s rights and interest in the option award will be
transferable by last will and testament of the beneficiary or the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a stock option award, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the form, beneficiaries designated by class (such as
“children,” “grandchildren” etc.) will be deemed to refer to the members of the
class living at the time of the Participant’s death, and all members of the
class will be deemed to take “per capita.”

 

Transferable Options

 

27. Only options that have been designated as options which may be transferred
by Participants to family members (“transferable options”) will be transferable
by Participants during the term of the option, subject to and in accordance with
the provisions of the following paragraphs.

 

28. Transferable options may be transferred to one or more immediate family
members, individually or jointly. Immediate family members shall be deemed to
include the Participant’s spouse, parents, siblings, children, grandchildren and
the spouse of any parent, sibling, child or grandchild, in each case determined
at the effective time of transfer. A trust, each of whose beneficiaries is the
Participant or an immediate family member, will be deemed to be a family member
for purposes of these rules.

 

29. A transfer shall be effective on the date written notice thereof, on a form
approved for this purpose, is received by the Plan administrator. As a condition
to transfer, the Participant shall agree to remain responsible to pay in cash
the applicable taxes due upon exercise of the option by the transferee. The
Participant or the Participant’s estate will be required to provide sufficient
evidence of ability to pay such taxes upon the Company’s request.

 

6



--------------------------------------------------------------------------------

30. A transfer shall be irrevocable; no subsequent transfer by the transferee
shall be effective. Notwithstanding the foregoing, a transferee shall be
entitled to designate a beneficiary in accordance with the provisions of
paragraphs 20 through 26 above. Except where a beneficiary has been designated,
in the event of death of the transferee prior to option exercise, the
transferee’s option will be transferable by last will and testament of the
beneficiary or the laws of descent and distribution.

 

31. Except as modified by the provisions of paragraphs 27 through 30, all terms
applicable to option exercises by Participants are applicable to exercises by
transferees. The Plan administrator may make and publish additional rules
applicable to exercises by transferees not inconsistent with these provisions.

 

2004 ASIP OPTION TERMS AND CONDITIONS (JANUARY 2006)

 

7